On Rehearing.
Mr. Justice Eakin
delivered the opinion of the court.
By the motion for rehearing attention is called to the amendment of Section 6168, L. O. L. (Sess. Laws 1911, p. 880), which provides:
“On the final hearing the court shall make and enter an order determining whether the requisite number of owners of the land within such proposed district shall have petitioned for the formation thereof and whether the petition, and notice of the time of presentation thereof, shall have- been duly published as hereinbefore provided, and said order as so made and entered shall be conclusive evidence of the facts found by the court.”
The order of the county court in this case is full and complete upon these matters; and we were in error in holding that the order of the county court is not evidence of the facts, and that proof thereof must be produced at the hearing in the circuit court. The amendment above mentioned makes the order of the county court at least prima facie sufficient in the circuit court to establish the facts mentioned; and therefore the proof was sufficient to sustain the decree of the circuit court.
The former opinion is hereby modified upon these points, and the decree of the circuit court is affirmed.
Modified on Rehearing and Affirmed.